Title: From George Washington to Philemon Dickinson, 1 August 1780
From: Washington, George
To: Dickinson, Philemon


					
						Dr Sir
						Peck’s Kill Aug. 1. 1780
					
					From our present advices, a considerable part of the Enemy’s force is gone to the Eastward with a view of striking the Armament from France. In consequence of this I am moving with our Continental force towards New York, there to act as circumstances may justify. Events may arise to make the aid of the Jersey Militia essential, of which I have

apprised His Excellency the Governor, & requested that they might be in readiness to move & give us succour should it be requisite. If this should be the case I need not tell You that I shall be happy to see You at their Head. I am confident it will be the case—and my principal design in troubling You with this, is to advertize You that the Militia may be called for—and that You may turn your Eyes towards the event, and have it the more in your power to expedite their movement whenever it may be proper. I am Dr sir
					
						G.W.
					
				